Name: Commission Regulation (EEC) No 1254/85 of 14 May 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/16 Official Journal of the European Communities 16. 5. 85 COMMISSION REGULATION (EEC) No 1254/85 of 14 May 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the prqducts referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1985. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 101 , 13 . 4. 1984, p . 25 . 16. 5. 85 Official Journal of the European Communities No L 130/17 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 1116 199,03 55,37 168,92 17,67 35306 62,50 1438 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 9284 1 654,93 460,41 1 404,56 146,92 293571 519,73 119,62 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2661 474,43 131,98 402,65 42,12 84160 148,99 34,29 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 3495 623,16 173,36 528,88 55,32 110544 195,70 45,04 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 07.01-43 07.01 F I Peas 7168 1 277,72 355,46 1 084,41 113,43 226656 401,26 9235 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 5362 955,82 265,91 811,22 84,85 169554 300,17 69,09 132 ex 07.01-49 ex 07.01 F III Broad beans 2243 399,82 111,23 339,34 35,49 70926 125,56 28,90 1.40 ex 07.01-54 ex 07.01 G II Carrots 1776 316,71 88,11 268,80 28,11 56182 99,46 22,89 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 903 160,98 44,78 136,63 14,29 28558 50,55 11,63 1.70 07.01-67 ex 07.01 H Garlic 5042 898,90 250,07 762,90 79,80 159457 282,29 64,97 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : I 1.80.1 ex 07.01-71  green 15497 2762,55 768,55 2344,62 245,25 490053 867,57 199,69 1.80.2 ex 07.01-71  other 8732 1 556,61 433,05 1321,12 138,19 276129 488,85 112,51 ISO 07.01-73 07.01 L Artichokes 3144 560,44 155,91 475,66 49,75 99418 176,00 40,51 1.100 07.01-75 07.01-77 07.01 M Tomatoes 3974 708,41 197,08 601,24 62,89 125667 222,47 51,20 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 3357 599,57 166,47 507,08 53,18 106154 188,26 43,99 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2349 418,81 116,51 355,45 37,18 74293 131,52 30,27 1.120 07.01-93 07.01 S Sweet peppers 4627 824,89 229,48 700,10 73,23 146329 259,05 59,62 1.130 07.01-97 07.01 T II Aubergines 3322 592,19 164,75 502,60 52,57 105049 185,97 42,80 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1598 285,01 79,29 241,90 25,30 5p559 89,50 20,60 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1884 335,88 93,44 285,06 29,81 59582 105,48 24,27 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 3080 549,14 152,77 466,06 48,75 97413 172,45 39,69 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2572 458,47 127,55 389,11 40,70 81329 143,98 33,14 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5791 1 032,42 287,22 876,23 91,65 183143 324,23 74,62 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 11324 2018,67 561,60 1713,27 179,21 358095 633,96 145,91 2.50 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges, fresh : \\ 2.50.1 il \\  Sanguines and semi-sanguines 3819 680,85 189,41 577,84 60,44 120776 213,81 49,21 No L 130/18 Official Journal of the European Communities 16. 5 . 85 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2770 493,91 137,40 419,19 43,84 87615 155,11 35,70 2.50.3 08.02-05 IlIIl 08.02-09 08.02-15 08.02-19  others 2616 466,42 129,76 395,86 41,40 82739 146,48 33,71 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1903 337,89 94,28 287,64 30,14 60221 106,62 24,57 2.60.2 IC055, 08.02-31 ,1.563,1,1 ! ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78585 139,13 32,06 2.603 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81 830 144,84 33,59 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 3074 548,00 152,45 465,10 48,65 97211 172,10 39,61 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3262 581,49 161,77 493,52 51,62 103151 182,61 42,03 2.80 ex 08.02 D Grapefruit, fresh : \ \ 2.80.1 ex 08.02-70 II  white 2612 465,69 129,55 395,23 41,34 82609 146,24 33,66 2.80.2 ex 08.02-70  pink 4192 747,34 207,91 634,28 66,34 132573 234,70 54,02 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8486 1512,70 420,84 1 283,85 134,29 268340 475,06 109,34 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5971 1 064,45 296,13 903,41 94,50 188824 334,28 76,94 295 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 ] 08.06 A II Apples 3412 608,30 169,23 516,28 54,00 107908 191,03 43,97 2.110 08.06-33 II \l \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3661 652,58 181,55 553,85 57,93 115763 204,94 47,17 2.120 08.07-10 08.07 A Apricots 1545 275,40 76,61 233,73 24,45 48854 86,48 19,90 2.130 ex 08.07-32 ex 08.07 B Peaches 7518 1340,16 372,83 1 137,41 118,97 237732 420,87 96,87 2.140 ex 08.07-32 ex 08.07 B Nectarines 4745 845,81 235,30 717,85 75,09 150039 265,62 61,13 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 J 08.07 D Plums 16152 2879,17 801,00 2443,59 255,61 510740 904,20 208,11 2.170 08.08-11 1 08.08-15f 08.08 A Strawberries 4167 742,85 206,66 630,47 65,95 131776 233,29 53,69 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101 773 184,63 43,45 2.180 08.09-1 1 ex 08.09 Water melons 2832 504,91 140,47 428,53 44,82 89568 . 158,56 36,49 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 6249 1 113,91 309,89 945,39 98,89 197599 * 349,82 80,51 2.190.2 ex 08.09-19  other 7040 1 254,94 349,13 1 065,09 111,41 222616 394,11 90,71 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 16505 2942,13 818,51 2497,02 261,20 521 908 923,97 212,67 2.202 ex 08.09-90 ex 08.09 Khakis 10347 1 844,53 513,15 1 565,48 163,75 327205 579,27 133,33 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30